


110 HR 3207 IH: Energy Security and Foreign Policy

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3207
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Mr. Boustany (for
			 himself and Mr. Davis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Foreign Affairs,
			 Select Intelligence (Permanent
			 Select), and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide mechanisms for developing and implementing a
		  national energy security strategy for the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Security and Foreign Policy
			 Integration Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)The United States Government has
			 historically failed to adequately and systematically consider energy issues in
			 the development of foreign and national security policy.
			(2)Energy issues
			 should be an integral part of the foreign and national security policymaking
			 process and should be taken into consideration at all stages of policy planning
			 and development.
			(3)The United States
			 growing dependence on foreign energy supplies constrains its pursuit of a broad
			 range of foreign policy and national security goals and objectives.
			(4)The United States
			 growing dependence on foreign energy supplies poses increased economic and
			 military vulnerabilities.
			(5)The United States
			 Government is not organized efficiently to manage its dependence on foreign
			 sources of energy, and a restructuring is needed to better ensure the
			 integration of the political, economic, technical, and security aspects of
			 energy policymaking through a formal interagency process.
			3.National Security
			 Council reorganization
			(a)AmendmentSection 101(a) of the National Security Act
			 of 1947 (50 U.S.C. 402(a)) is amended—
				(1)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively;
			 and
				(2)by
			 inserting after paragraph (4) the following:
					
						(5)the Secretary of
				Energy;
						.
				(b)Establishment of
			 a Directorate of EnergyA Directorate of Energy shall be
			 established within the National Security Council which shall be the lead United
			 States Government entity in charge of formulating and coordinating the national
			 energy security policy of the United States. The responsibilities of the
			 Directorate of Energy shall include—
				(1)directing the
			 development of the national energy security strategy of the United
			 States;
				(2)coordinating an
			 interagency approach to the national energy security policy of the United
			 States with the Department of Energy, the Department of Defense, the Department
			 of State, the Department of the Treasury, the Central Intelligence Agency, the
			 National Economic Council, and other relevant Federal entities, as appropriate,
			 to address the integration of national security, foreign, and domestic policy
			 on the national energy security policy of the United States;
				(3)coordinating
			 interagency monitoring of international and domestic energy developments to
			 gauge their impact on the national energy security policy of the United States,
			 and implementing changes in such policy as necessary to maintain the national
			 security and energy security of the United States;
				(4)identifying
			 foreign sources of energy critical to the national energy security of the
			 United States and developing strategies in conjunction with the Department of
			 State for ensuring United States access to critical foreign energy
			 resources;
				(5)developing
			 strategies for reducing United States dependence on foreign sources of energy,
			 including demand reduction, efficiency improvement, and development of
			 alternative and new sources of domestic energy;
				(6)developing
			 strategies to reduce energy infrastructure vulnerability to terrorist attacks
			 and natural disasters, both domestic and international, to help guard against
			 supply disruptions;
				(7)developing
			 strategies in conjunction with the Department of State for working with major
			 international producers and consumers, including China, Russia, the European
			 Union, India, Brazil, and Africa, to minimize politicization of global energy
			 resources while ensuring access through global energy markets;
				(8)developing
			 strategies in conjunction with the Department of State, the Department of the
			 Treasury, and other relevant Federal agencies to broaden and enhance the
			 capabilities of the International Energy Agency to ensure open energy markets
			 and updated cooperative agreements among nations regarding development and use
			 of their strategic reserves; and
				(9)developing
			 strategies with industry regarding coordination of industry held reserves of
			 oil and refined petroleum products.
				4.Quadrennial
			 energy security review
			(a)QESR
			 requiredEvery 4 years, during a year following a year evenly
			 divisible by 4, the President shall conduct a quadrennial national energy
			 security review (in this section referred to as a QESR) to set
			 forth the national energy security strategy of the United States and to
			 establish short and long term goals to achieve energy security. In preparing
			 the QESR, the President shall consult with—
				(1)members of the
			 National Security Council;
				(2)the Secretary of
			 Energy;
				(3)the Secretary of
			 State;
				(4)the Secretary of
			 Defense;
				(5)the Secretary of
			 the Treasury;
				(6)the Director of
			 the Central Intelligence Agency; and
				(7)Congress.
				(b)Report
				(1)In
			 generalIn a year following the year in which a QESR is conducted
			 under this section, but not later than the date on which the President submits
			 the budget for the next fiscal year to Congress under section 1105(a) of title
			 31, United States Code, the President shall submit to Congress a report on such
			 QESR. Such report shall describe the national energy security strategy of the
			 United States, including a comprehensive description of—
					(A)the worldwide interests, goals, and
			 objectives of the United States that are vital to the national energy security
			 of the United States;
					(B)the foreign policy, worldwide commitments,
			 and national defense capabilities of the United States necessary—
						(i)to
			 deter political manipulation of world energy resources; and
						(ii)to
			 implement the national energy security strategy of the United States;
						(C)the proposed
			 short-term and long-term uses of the political, economic, military, and other
			 authorities of the Unites States—
						(i)to
			 protect or promote energy security and markets; and
						(ii)to
			 achieve the goals and objectives described in subsection (a);
						(D)the adequacy of
			 the capabilities of the United States to protect the national energy security
			 of the United States, including an evaluation of the balance among the
			 capabilities of all elements of the national authority of the United States to
			 support the implementation of the national energy security strategy;
					(E)an assessment of
			 current Department of Defense energy-related vulnerabilities with assessment of
			 capabilities and recommendations for overcoming such vulnerabilities;
			 and
					(F)such other
			 information as the President determines to be necessary to inform Congress on
			 matters relating to the national energy security of the United States.
					(c)QESR
			 formEach QESR shall be submitted in unclassified form, but may
			 include a classified annex.
			
